
 

EXHIBIT 10.4




AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

$9,000,000 (subject to potential adjustment)

 San Francisco, California

     March 13, 2013




1.     Agreement to Pay. For value received, SOLAR HUB UTILITIES LLC, a Hawaiian
limited liability company (“Maker”), at 213 Kaʻalawai Place, Honolulu, HI 96816,
hereby agrees and promises to pay to order of SOLAR POWER, INC., a California
corporation, its endorsees, successors and assigns (hereinafter referred to as
“Holder”), at 201 California Street, Suite 1250, San Francisco, CA 94111, or
such other address as Holder may from time to time designate, such amounts as
may be advanced and loaned by Holder to Maker from time to time, including,
without limitation, as Cash Advance funds as set forth in and pursuant to the
terms and conditions of the Purchase Agreement (as such term is defined below),
not to exceed the maximum principal sum of Nine Million Dollars ($9,000,000),
with such maximum amount subject to potential adjustment to reflect any and all
additional amounts extended by Holder to Maker pursuant to the terms of the
Purchase Agreement (as defined below) (the “Obligation”). It is acknowledged and
agreed that as of the date hereof the principal amount of Seven Million Four
Hundred thousand Two Hundred Seventy Seven and 45/100 Dollars ($7,400,277.45)
has been previously advanced and loaned by Holder to Maker and is outstanding
and due as part of the Obligation, with such amount and any and all future
advances and loans made by Holder to Maker to be paid by Maker to Holder,
together with interest thereon as provided for herein and until such Obligation
has been paid in full (the “Note”) pursuant to the terms and conditions set
forth herein.




This Note amends, restates and replaces in its entirety that certain Secured
Promissory Note dated July 12, 2012 by Maker in favor of Holder in the maximum
principal sum of Nine Million Dollars ($9,000,000).




2.     Background and Purpose. This Note is made to evidence Cash Advance and
other advances of funds by Holder to Maker pursuant to the terms of that certain
Solar Development Acquisition and Sale Agreement (Amended and Restated) dated
effective June 7, 2012 by Holder as Buyer and Maker as Seller , as amended by
the First Amendment to Solar Development Acquisition and Sale Agreement dated
October 24, 2012, and as amended, restated and replaced by that certain Solar
Development Agreement effective as of the date hereof by and among Holder,
Maker, Hawaiian Power, LLC, a California limited liability company, and Calwaii
Power Holdings, LLC, a Delaware limited liability company(“Buyer”) (as amended
from time to time, “Purchase Agreement”). Pursuant to the terms and conditions
of the Purchase Agreement, Maker is obligated to transfer the Acquired Assets to
various SPEs and to transfer membership interests in the SPEs to Buyer.
Capitalized terms that are used but not defined in this Note shall have the
meaning set forth in the Purchase Agreement.

 

1 
 

--------------------------------------------------------------------------------

 

 




3.     Interest Rate. The outstanding principal balance hereof shall bear
interest equal to a flat rate of ten percent (10%) of the total amount of all
funds advanced and loaned by Holder to Maker from time to time including,
without limitation, as Cash Advance funds as set forth in, and pursuant to, the
terms and conditions of the Purchase Agreement (“Interest Rate”). For example,
as of the date of this Note the total interest due hereunder is equal to
$740,027.74 (10% of the existing Obligation) and such amount will increase by an
amount equal to 10% of all future advances and loans by Holder to Maker pursuant
to the Purchase Agreement.




4.     Payment Terms. Payments shall be made by Maker under this Note on the
terms and conditions set forth below:




4.1.     Periodic Payments. Concurrent with the sale by Buyer of any Project
(and the Acquired Assets comprising such Project) or the membership interests of
any SPE that owns any Project, Maker shall make or shall cause Buyer to make a
payment to Holder in an amount equal to a percentage of the sales proceeds from
the sale of such Acquired Assets or membership interests of any SPE that owns
any Project. The payment shall be in the amount of the Lender Payment
Percentage, as set forth in the Purchase Agreement, which as of the date hereof
is forty-seven percent (47%) of such sales proceeds, subject to adjustment as
set forth in the Purchase Agreement. Concurrent with such payment, Holder shall
release the applicable Project (and the Acquired Assets comprising such Project)
from the lien of the Security Documents.




4.2.     Maturity Date. Notwithstanding any other provision herein, and subject
to the rights of Holder under Section 5 below, the entire unpaid principal
balance of this Note and all accrued but unpaid interest shall be due and
payable upon the earlier of (a) an Event of Default as provided in Section 5
below or (b) July 1, 2014 (“Maturity Date”).




4.3.     Payment Time and Form. Maker shall make the payments required under
this Note not later than 5:00 p.m. Pacific Standard Time on the required payment
dates at the address specified above. All amounts payable under this Note are
payable in lawful money of the United States.




4.4.     Application of Payments. All payments shall be applied first to the
payment of any costs, fees, late charges or other charges due under this Note;
second to accrued interest; and third to the principal balance. All payments
hereunder which are due on a Saturday, Sunday or holiday shall be deemed to be
payable on the next business day.




5.     Default.




5.1.     Any of the following shall constitute an “Event of Default” under this
Note: (a) the failure by Maker to make any payment of interest or principal, or
any other sum or charge when due in accordance with the terms and conditions of
this Note or the Purchase Agreement, (b) a Seller Event of Default as defined
under the Purchase Agreement, (c) a default under the terms of the Security
Documents, or (d) the failure by Maker to pay in full the entire unpaid
principal amount hereof, along with all accrued and unpaid interest, not later
than the Maturity Date.

 

2 
 

--------------------------------------------------------------------------------

 

 




5.2.     Upon the occurrence of any Event of Default, in addition the entire
unpaid principal balance, along with all accrued interest and any other amounts
owing under or evidenced by this Note, shall immediately become due and payable
in full. The Holder shall have and may exercise any and all rights and remedies
available at law or in equity, and all rights and remedies under the Purchase
Agreement, Security Agreement or Membership Pledge.




5.3.     If an Event of Default occurs, in addition to the interest due pursuant
to Section 3 above, this Note shall thereafter bear additional interest at the
rate of the lesser of (i) the Maximum Rate (as hereinafter defined) or (ii) ten
percent (10%) per annum (which lesser rate is referred to as the “Default
Rate”), from the date of the advance of funds under this Note until payment in
full of the Obligation.




6.     Secured Obligation. The obligation under this Note is secured by certain
assets of Maker as set forth in that certain Security Agreement (Assets) dated
July 12, 2012, by Maker in favor of Holder (as amended from time to time
“Security Agreement”), that certain Security Agreement (Membership Interests)
dated July 12, 2012, by the members of Maker in favor of Holder (as amended from
time to time “Membership Pledge”), that certain Security Agreement (Assets)
dated October 24, 2012, by Ohana Solar Power, LLC (“Ohana”) as Grantor in favor
of Holder as Secured Party (as amended from time to time, “Ohana Security
Agreement”) and one or more Accommodation Mortgage, Financing Statement and
Security Agreement by Ohana Solar Power, LLC, in favor of Holder (the
“Mortgages”, and collectively, with the Security Agreement, membership Pledge,
Ohana Security Agreement the “Security Documents”).




7.     Attorney Fees. If any attorney is engaged by Holder to enforce or defend
any provision of this Note, or as a consequence of any Event of Default, with or
without the filing of any legal action or proceeding, then Maker shall pay to
Holder immediately upon demand all reasonable attorneys’ fees and all costs
incurred by Holder in connection therewith, together with interest thereon from
the date of such demand until paid at the rate of interest applicable to the
principal balance owing hereunder as if such unpaid attorneys’ fees and costs
had been added to the principal.




8.     Waivers and Consents. Maker and all endorsers, guarantors, sureties,
accommodation parties hereof, and all other persons liable or to become liable
for all or any part of the indebtedness under this Note, Purchase Agreement, the
Security Agreement, and the Membership Pledge, waive all applicable exemption
rights, whether under the laws of the State, homestead laws, or otherwise, and
also waive valuation and appraisement, diligence, presentment, protest and
demand, and also notice of protest, of demand, of nonpayment, of dishonor, of
acceleration, of intention to accelerate and of maturity. All endorsers,
guarantors, sureties, and accommodation parties hereby consent to any and all
renewals, extensions or modifications of the terms hereof, including time for
payment. Any such renewals, extensions or modifications may be made without
notice to any of said parties.

 

3 
 

--------------------------------------------------------------------------------

 

 




9.     Prepayment. Maker shall have the right at any time to prepay this Note in
full or in part during the term hereof without penalty or premium with full
payment of all accrued but unpaid interest with respect to such portion of the
principal being repaid.




10.     Governing Law. This Note shall be governed by the laws of the State of
California without reference to its conflict of laws provisions.




11.     Time. Time is of the essence of this Note and each of the provisions
hereof.




12.     Interest Limitation. All agreements between Maker and Holder are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Holder for the use,
forbearance, loaning or detention of the indebtedness evidenced hereby exceed
the maximum permissible under applicable law (“Maximum Rate”). If from any
circumstance whatsoever, fulfillment of any provision hereof at any time given
the amount paid or agreed to be paid shall exceed the Maximum Rate permissible
under applicable law, then, the obligation to be fulfilled shall automatically
be reduced to the limit permitted by applicable law, and if from any
circumstance Holder should ever receive as interest an amount which would exceed
the highest lawful rate of interest, such amount which would be in excess of
such highest lawful rate of interest shall be applied to the reduction of the
principal balance evidenced hereby and not to the payment of interest. This
provision shall control every other provision of all agreements between Maker
and Holder and shall be binding upon and available to any subsequent holder of
this Note.




13.     No Waiver by Holder.




13.1.     The remedies of Holder as provided herein shall be cumulative and
concurrent, and may be pursued singularly, successively or together, at the sole
discretion of Holder, and may be exercised as often as occasion therefore shall
arise. No delay or omission by Holder in exercising, or failure by Holder on any
one or more occasions to exercise any right, remedy or recourse hereunder, or at
law or in equity, including, without limitation, Holder’s right, after the
occurrence of any Event of Default by Maker, to declare the entire indebtedness
evidenced hereby due and payable, shall be construed as a novation of this Note
or shall operate as a waiver or release or prevent the subsequent exercise of
any or all such rights, such waiver or release to be effected only through a
written document executed by Holder, and then only to the extent specifically
recited therein. A waiver or release with reference to any one event shall not
be construed as continuing, as a bar to, or as a waiver or release of any
subsequent right, remedy, or recourse as to a subsequent event.

 

4 
 

--------------------------------------------------------------------------------

 

 




13.2.     Acceptance by Holder of any portion or all of any sum payable
hereunder, whether before, on or after the due date of such payment shall not be
a waiver of Holder’s right either to require prompt payment when due of all
other sums payable hereunder or to exercise any of Holder’s rights, powers and
remedies hereunder. A waiver of any right in writing on one occasion shall not
be construed as a waiver of Holder’s rights to insist thereafter upon strict
compliance with the terms hereof without previous notice of such intention being
given to Maker, and no exercise of any right by Holder shall constitute or be
deemed to constitute an election of remedies by Holder precluding the subsequent
exercise by Holder of any or all of the rights, powers and remedies available to
it hereunder, or at law or in equity.




14.     Captions. The captions to the sections of this Note are for convenience
only and shall not be deemed part of the text of the respective sections and
shall not vary, by implication or otherwise, any of the provisions of this Note.




15.     Notices. All notices required or committed to be given hereunder to
Maker or Holder shall be given at the addresses set forth in above with respect
to Holder and in the Security Agreement with respect to Maker.




16.     Assignment. This Note inures to and binds the heirs, legal
representatives, successors, and assigns of Maker and Holder. This Note is not
assignable by Maker, without the written consent of Holder.




17.     Severability. If any provision of this Note, or the application of it to
any party or circumstance is held void, invalid, or unenforceable by a court of
competent jurisdiction, the remainder of this Note, and the application of such
provision to other parties or circumstances, shall not be affected thereby, the
provisions of this Note being severable in any such instance.




18.     Miscellaneous. The provisions of this Note may not be waived, changed or
discharged orally, but only by an agreement in writing signed by Maker and
Holder; and any oral waiver, change or discharge of any term or provision of
this Note shall be without authority and of no force or effect.




 




 




[SIGNATURES ON FOLLOWING PAGE]

 

 

5 
 

--------------------------------------------------------------------------------

 

 

 

Maker and Holder have executed this Note as of the date and year first above
written.

 

MAKER:

 

SOLAR HUB UTILITIES LLC, a Hawaiian limited liability company

 

 

By: /s/ Jill Dunphy Noetzelman

Jill Dunphy Noetzelman, Manager

 

HOLDER:

 

SOLAR POWER, INC., a California corporation

 

By:  /s/ James R. Pekarsky

Name: James R. Pekarsky

Title: Chief Financial Officer

 

 

6